Citation Nr: 0805394	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-32 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
fractures of the right third, fourth, and fifth ribs.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bowel incontinence.

4.  Entitlement to service connection for bladder 
incontinence.

5.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1977, 
and from January 1981 to January 1983.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from January 2003 and May 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2007, the veteran testified before a Decision Review 
Officer at the RO.  In December 2007, a hearing at the RO was 
held before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to service connection for 
residuals of fractures to the right third, fourth, and fifth 
ribs.  This issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A back disability was not clinically identified during 
the veteran's active service or for many years thereafter and 
the most probative evidence indicates that the veteran's 
current back disability is not causally related to his active 
service or any incident therein, including an August 1975 
automobile accident.

2.  Neither bowel nor bladder incontinence was clinically 
identified during the veteran's active service and the most 
probative evidence indicates that the veteran's currently-
claimed bowel and bladder incontinence symptoms are not 
causally related to his active service or any incident 
therein, including an August 1975 automobile accident.

3.  Erectile dysfunction was not clinically identified during 
the veteran's active service or for many years thereafter and 
the most probative evidence indicates that the veteran's 
current erectile dysfunction is not causally related to his 
active service or any incident therein, including an August 
1975 automobile accident.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in active service, nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Bowel and bladder incontinence were not incurred in 
active service, nor may they be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Erectile dysfunction was not incurred in active service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  In this case, in October 2002 and March 2004 
letters issued prior to the initial decisions on his claims, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete a claim of service 
connection, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
The letters also advised the veteran to submit or identify 
any additional information that he felt would support his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  
The Board acknowledges that the VCAA letters discussed above 
do not specifically satisfy all of the notice requirements of 
section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have affected the essential 
fairness of the adjudication.  In any event, the Board notes 
that the RO corrected this deficiency by issuing a letter to 
the veteran in March 2007, specifically for the purpose of 
notifying him of the additional elements imposed by the Court 
in Dingess/Hartmann.  The RO then reconsidered the claims, as 
evidenced by the July 2007 Supplemental Statement of the 
Case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006); see also Medrano v. Nicholson, 21 Vet. App. 165 
(2007) (holding that a notice error may be cured by providing 
compliant notice, followed by a readjudication).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran.  
Neither he nor his representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In this case, the 
veteran's service medical and personnel records are on file, 
as are post-service VA clinical records.  The Board notes 
that the veteran recalls having been treated for all of his 
claimed disabilities at the Miami VA Medical Center.  
Although his recollections regarding the exact dates of such 
treatment have not been entirely consistent, it appears that 
he recalls being treated there at some point between 1977 and 
1981.  Consistent with its duty to assist, the RO contacted 
the Miami VAMC and requested treatment records pertaining to 
the veteran from 1977 to 1981.  That facility has 
unambiguously responded that a search revealed no records 
pertaining to the veteran.  The Board therefore finds that it 
is reasonably certain that additional VA clinical records are 
not available and that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002).  The Board otherwise finds no indication in the record 
of outstanding, relevant records.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  The 
veteran has also been afforded VA medical examinations in 
connection with his claims.  38 C.F.R. § 3.159(c)(4) (2007).  
As discussed below, the reports of these examinations contain 
the necessary medical opinions, based on both an examination 
of the veteran and a review of his claims folder.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

Service medical records pertaining to the veteran's first 
period of active service show that at his May 1973 military 
enlistment medical examination, no pertinent abnormalities 
were identified.  In-service medical records show that in 
August 1975, the veteran was hospitalized after he sustained 
injury to his right lateral chest in an automobile accident.  
On admission, he complained of pain on breathing and with 
movement, but had no other complaints.  X-ray studies showed 
fractures of the right third, fourth, and fifth ribs.  There 
was no evidence of pneumothorax or hemothorax.  The veteran 
was observed in the hospital for several days during which 
time he continued to improve.  Approximately one week after 
the accident, he was placed on convalescent leave for three 
weeks.  When he was examined upon his return from leave, he 
was completely asymptomatic.  Repeat chest X-rays showed 
normal lungs and healing rib fractures.  

On follow-up examination in September 1975, the veteran again 
had no complaints.  Examination was within normal limits and 
the veteran was returned to full duty.  

In October 1975, the veteran sought treatment for diarrhea 
after eating at McDonalds.  He was prescribed Kaopectate.  No 
bowel disability was diagnosed.  In May 1977, the veteran 
complained of bright red blood from the rectum.  He denied 
constipation, hemorrhoids, and pain.  Examination was 
negative.  The diagnosis was rectal bleeding and the veteran 
was advised to schedule a proctology examination at his next 
duty station.  It does not appear, however, that he did so.  

The remaining service medical records corresponding to the 
veteran's first period of active service are negative for 
complaints or abnormalities pertaining to the ribs, back, 
bowels, bladder, or of erectile dysfunction.  At his May 1977 
military separation medical examination, the examiner noted 
that the veteran had a history of fractured ribs in an 
automobile accident.  On examination, the veteran's chest, 
spine, musculoskeletal system, anus and rectum, genitourinary 
system, and neurological systems were normal.  A chest X-ray 
was negative.  On a report of medical history completed by 
the veteran in connection with his separation examination, 
the veteran specifically denied experiencing pain in his 
chest, frequent urination, recurrent back pain, intestinal 
trouble, and rectal disease.  

Records pertaining to the veteran's second period of active 
service show that at his June 1980 military enlistment 
medical examination, he reported a history of fractured ribs 
in an automobile accident.  On examination, the veteran's 
chest, spine, musculoskeletal system, anus and rectum, 
genitourinary system, and neurological systems were normal.  
A chest X-ray was negative.  On a report of medical history 
completed by the veteran in connection with his enlistment 
medical examination, the veteran specifically denied 
experiencing pain in his chest, frequent urination, recurrent 
back pain, intestinal trouble, and rectal disease.  

In-service medical records show that in December 1982, the 
veteran reported pain on urination and a healing lesion on 
his penis.  The assessment was possible herpes.  The 
remaining service medical records pertaining to this period 
of active service are negative for complaints or 
abnormalities pertaining to the ribs, back, bowels, bladder, 
or of erectile dysfunction.  

At his January 1983 military discharge medical examination, 
the veteran's chest, spine, musculoskeletal system, anus and 
rectum, genitourinary system, and neurological systems were 
again found to be normal.  A chest X-ray showed an old 
fracture deformity of the right lateral third and fourth 
ribs, but was otherwise negative.  

In September 2002, the veteran filed an original application 
for VA compensation benefits, seeking service connection for 
residuals of fractured ribs, a back disability, bowel 
incontinence, and erectile dysfunction.  He later amended his 
claim to include bladder incontinence.  The veteran indicated 
that he had been injured in a car accident during service in 
which he had sustained broken ribs, specifically, "the ones 
that attached to [his] spinal cord."  He claimed that after 
the accident, he noticed that his bowels were incontinent and 
he could not maintain a normal erection.  He stated that it 
was his belief that he had sustained a back injury and nerve 
damage in the automobile accident which resulted in his bowel 
and bladder incontinence and his erectile dysfunction.

In support of his claim, the RO obtained VA clinical records, 
dated from December 2002 to May 2003.  These records show 
that the veteran received treatment for acute bronchitis and 
onychomycosis, but no other pertinent disabilities.  At a 
routine examination in December 2002. the veteran indicated 
that he felt well.  Rectal examination showed good tone, the 
prostate was not enlarged.  The veteran denied changes in 
bowel movements.  He denied frequency in urination, hesitancy 
or problems with pressure.  No pertinent disabilities were 
diagnosed.  A chest X-ray performed in April 2003 was normal, 
with evidence of old rib fractures on the right side.  

At a VA orthopedic examination in February 2007, the veteran 
related a history of sustaining right-sided rib fractures and 
a thoracolumbar back injury in a car accident in 1975.  Since 
the accident, he indicated that he had had difficulty with 
back pain, bowel and bladder incontinence, impotency, and 
chronic rib and mechanical back pain.  He claimed that in the 
1980's, he was told that his ribs were crooked and that he 
needed an operation during which his ribs would be re-
fractured.  He indicated that he had declined this surgery 
and had had no medical treatment for his claimed conditions 
since that time.  The veteran's current complaints included 
pain along the rib articulation with the thoracic spine from 
the third to the fifth ribs.  He described his pain as being 
predominantly in the rib area, rather than back pain.  The 
veteran denied significant lower radicular symptoms, although 
he reported difficulty with fecal incontinence for the last 
20 years.  X-ray studies of the ribs and thoracic spine were 
negative, with no evidence of fracture, degenerative changes, 
or malunited rib fractures.  X-ray studies of the lumbar sine 
showed early lumbar degenerative disc disease.  After 
examining the veteran and reviewing the claims folder, the 
examiner diagnosed third and fourth right-sided rib fractures 
without radiographic evidence and residual mild 
costochondritis.  Also diagnosed was upper level lumbar 
degenerative disc disease without significant lower extremity 
radiculopathy, and secondary mild thoracolumbar back pain.  

The examiner indicated that it was his opinion that the 
veteran's current lumbar disc disease with thoracic pain was 
not caused by or the result of trauma during service.  
Rather, he felt that such disability was most likely the 
result of the normal aging process.  In reference to the 
veteran's posterior ribcage, the examiner noted that the 
veteran demonstrated normal X-rays without evidence of 
fractured ribs or degenerative changes of the articulations; 
thus, the examiner felt that the veteran's current rib 
condition complaints were secondary to the thoracolumbar back 
pain and not due to significant rib pathology.  In reference 
to the patient's claims of bowel and bladder incontinence, as 
well as protracted impotency, the examiner concluded that 
there was no causal relationship to the veteran's 
thoracolumbar back pain with early degenerative disc disease.  
He explained that in order for the veteran to have 
significant bowel or bladder incontinence and impotency, he 
would have to manifest signs of lower long tract radicular 
symptoms.  Examination, however, had shown that the veteran 
had symmetrical reflexes, symmetrical calf circumference, and 
normal motor function.  The examiner additionally noted that 
the veteran had had a second tour of duty after the accident 
during which times examinations were normal.  For these 
reasons, he concluded that the veteran's current existing 
complaints were not related to the motor vehicle accident 
injury pattern that he experienced in 1975.  

At a VA medical examination in February 2007, the veteran 
reported that he had occasional urgency that would, if he 
could not make it to the bathroom in time, result in some 
leakage of urine.  He also reported some leakage with 
lifting.  He indicated that he had tried pads and diapers in 
the past, but they were too cumbersome.  The veteran reported 
that such symptoms had been present since his 1975 automobile 
accident, although the examiner noted that there was no 
documentation of this in the veteran's claims folder.  The 
veteran also indicated that since his automobile accident, he 
had been impotent.  He indicated that he had not used any 
Viagra-like medications, nor had he used pumps, implants, or 
other devices.  The examiner noted that there had been no 
medical investigation into the veteran's symptoms.  As for as 
his bowel complaints, the veteran denied constipation and 
diarrhea, although with the Valsalva maneuver, he would 
frequently encounter loss of stool material.  Again, he dated 
these symptoms to the 1975 automobile accident.  On 
examination, the veteran's anal sphincter muscle tone was 
normal.  There was no irritation, nor were there fistulas, 
hemorrhoids or soiling.  Bowel sounds were normal.  There was 
some very mild urinary discoloration in the front that 
appeared to be secondary to what would be compatible with 
urinary drip following voiding.  After examining the veteran 
and reviewing the claims folder, the diagnosis was impotence, 
with no evidence that it is secondary to the motor vehicle 
accident in service.  In addition, the examiner indicated 
that there was no evidence of fecal or urinary incontinence 
other than the veteran's reported history.  He noted that the 
history and findings that impotence occurred immediately 
following the motor vehicle accident of fractured ribs 
appeared to be without physical grounds of injury from the 
accident.  He further noted that the reports of fecal and 
urinary incontinence appeared to be secondary to Valsalva 
type maneuvers rather than on a neurological basis.  In that 
regard, the examiner noted that review of the claims folder 
did not reveal any complaints of impotence, fecal 
incontinence, urinary incontinence either on discharge from 
the veteran's first period of service or at the time of 
enlistment on his second period of service.  

At his July and December 2007 hearings, the veteran recalled 
the circumstances of his 1975 automobile accident.  He 
indicated that he had been hospitalized following the 
accident and treated for fractured ribs.  The veteran 
explained that his ribs had broken right on his spine so 
military physicians needed to observe him to determine if he 
was going to become paralyzed.  After he was discharged from 
the hospital, the veteran stated that he went home on leave 
during which time he met a girl.  It was during that 
relationship that he discovered that he was impotent.  The 
veteran, however, indicated that he also noticed that he 
could not control his bowels or bladder after the accident, 
but he was too proud to mention it.  With respect to his 
back, the veteran testified that he had experienced pain 
since the accident, probably due to his ribs not setting 
properly.  The veteran testified that between his two periods 
of active service, he was treated at the VAMC in Miami.  Upon 
his reentry into service, he stated that he continued to 
suffer from back pain, erectile dysfunction, uncontrolled 
urination and bowel movements.  He indicated that he could 
not recall if he had been treated for these conditions during 
service, although he recalled getting treatment after 
service.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis or 
an organic disease of the nervous system, may be also be 
established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
such cases, the disease is presumed under the law to have had 
its onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran contends that he sustained injury to his spinal 
cord in the August 1975 automobile accident which resulted in 
neurological damage causing a back disability, bowel 
incontinence, bladder incontinence, and erectile dysfunction.  
He claims that he experienced symptoms of these disabilities 
immediately after the accident and on a continuous basis 
thereafter.

As a preliminary matter, the Board notes that the objective 
evidence of record does not support the veteran's contentions 
that he experienced a spinal cord injury during service or 
back pain, bladder and bowel incontinence, or erectile 
dysfunction in service or on a continuous basis thereafter.

For example, as discussed in detail above, the veteran's 
service medical records are entirely negative for notations 
of a back injury or disability, bladder or bowel 
incontinence, or erectile dysfunction during either period of 
active service.  In fact, when he was hospitalized for 
observation in August 1975 immediately after the automobile 
accident, he made no mention of these symptoms, and when he 
was examined for purposes of follow-up in September 1975, he 
specifically indicated that he had no complaints.  
Examination was normal at that time and the veteran was 
returned to full duty.  

Similarly, the Board observes that at his May 1977 military 
separation medical examination, at his June 1980 military 
reenlistment medical examination, and at his second military 
discharge medical examination in January 1983, the veteran 
consistently denied symptoms such as back pain, pain in his 
chest, frequent urination, and rectal disease.  Additionally, 
examination consistently showed that the veteran's chest, 
spine, musculoskeletal system, anus and rectum, genitourinary 
system, and neurological systems were normal, with no 
complaints or findings of a back disability, bladder or bowel 
incontinence, or erectile dysfunction.

Similarly, the record on appeal contains no post-service 
medical evidence documenting a back disability, bladder or 
bowel incontinence, or erectile dysfunction for approximately 
20 years after service.

Based on the foregoing evidence, the Board finds that it 
cannot be said that the veteran's claimed back disability, 
bladder or bowel incontinence, or erectile dysfunction were 
present in service or within the first post-service year.

The Board has considered the provisions of 38 C.F.R. § 
3.303(b), in light of the veteran's claims of continuous 
symptomatology since service.  In Savage v. Gober, 10 Vet. 
App. 488 (1997), it was noted that while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  The record here discloses a decades-
long span without any clinical evidence to support any 
assertion of an in-service spinal cord injury or a continuity 
of symptomatology thereafter, including back pain, bladder or 
bowel incontinence, or erectile dysfunction.  The fact that 
the contemporaneous records do not provide subjective or 
objective evidence that supports any recent contention that 
the veteran experienced continuous symptomatology since 
service injury is highly probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); 
see also Savage v. Gober, 1 Vet. App. 488.  The Board finds 
that the contemporaneous records are entitled to more 
probative weight than the recollections of the veteran of 
events which occurred decades previously.

Additionally, with regard to this long evidentiary gap, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings in 
service or for many years after the periods of active duty is 
itself evidence which tends to show that a back disability, 
bladder or bowel incontinence, and erectile dysfunction did 
not have their onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Although the objective record in this case shows that a back 
disability, bladder and bowel incontinence, and erectile 
dysfunction were not present in service or for many years 
thereafter, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).

The record, however, contains no probative evidence that the 
veteran's currently claimed back disability, bladder and 
bowel incontinence, and erectile dysfunction are causally 
related to his active service or any incident therein, 
including the August 1975 automobile accident in which he 
sustained fractured ribs.  

In fact, the Board notes that in February 2007, two different 
physicians examined the veteran and reviewed his claims 
folder and specifically concluded that there was no causal 
relationship between the veteran's current back disability, 
claimed bowel and bladder incontinence, and erectile 
dysfunction and his active service or any incident therein, 
including the August 1975 automobile accident.  The Board 
assigns these medical opinions great probative weight, as 
they were offered by disinterested medical professionals who 
are clearly competent to comment on the etiology of the 
veteran's claimed conditions.  The Board further observes 
that both examiners based their conclusions on a review of 
the pertinent medical history, as well as an examination of 
the veteran.  Both provided a rationale for their opinions, 
which are consistent with the evidence of record.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 
Vet. App. 279, 284 (1997).

The only opinions of record which contradict these 
conclusions are those of the veteran and his former spouse.  
As the record does not establish that the veteran possesses a 
recognized degree of medical knowledge, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board acknowledges that the veteran's former spouse claims to 
have completed some classes in nursing.  See Goss v. Brown, 9 
Vet. App. 109 (1996) (to qualify as an expert, a person need 
not be licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments).  However, the Board finds that her contentions 
regarding the etiology of the veteran's claimed conditions do 
not outweigh the February 2007 VA medical opinions described 
above.  Again, those opinions were rendered by physicians, 
were based on a full review of the claims folder, are 
supported by rationales, and are consistent with the evidence 
of record.  Her opinion lacks these supporting factors.  

In summary, lacking any probative evidence of a back 
disability, bowel or bladder incontinence, or erectile 
dysfunction in service or for many years thereafter, and 
lacking probative absent evidence of a link between such 
disabilities and the veteran's active service or any incident 
therein, the Board finds that service connection is not 
warranted.  For these reasons, the preponderance of the 
evidence is against the claim of service connection for a 
back disability, urinary incontinence, bowel incontinence, 
and erectile dysfunction.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for bowel incontinence is 
denied.

Entitlement to service connection for bladder incontinence is 
denied.

Entitlement to service connection for erectile dysfunction is 
denied.


REMAND

The veteran also seeks service connection for residuals of 
fractures of the right third, fourth, and fifth ribs.  The 
veteran's service medical records confirm that he sustained 
fractures to his ribs in an August 1975 automobile accident 
for which he was hospitalized.  As set forth above, however, 
that an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  

In this case, the Board finds that the record on appeal is 
unclear as to whether the veteran currently has a disability 
as a result of his in-service rib fractures.  As described 
above, the veteran was afforded a VA medical examination in 
February 2007 in connection with his claim.  After examining 
the veteran and reviewing his claims folder, the examiner 
diagnosed third and fourth right-sided rib fractures with 
residual mild costochondritis.  However, he also indicated 
that because X-rays demonstrated normal findings with no 
evidence of rib fractures or degenerative change, the 
veteran's current rib complaints were secondary to his 
nonservice-connected back disability and were not due to rib 
pathology.  

Given these inconsistent findings, the Board finds that it is 
unclear whether or not the veteran has any current residuals 
on his in-service rib fractures.  Not only does the 
examiner's opinion appear to be unclear, but the Board notes 
that the record on appeal contains other post-service X-ray 
studies showing rib pathology.  For example, a chest X-ray 
performed in April 2003 showed evidence of old rib fractures 
on the right side, while the examiner indicated that the 
February 2007 X-ray study was normal.  

For these reasons, the Board finds that the record on appeal 
does not contain sufficient medical evidence to make a 
decision on the claim.  Thus, a remand is necessary.  38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of any 
current residuals of the in-service 
fractures of the right third, fourth, and 
fifth ribs.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is as least as 
likely as not that the veteran currently 
exhibits any residuals of the in-service 
rib fractures of the right third, fourth, 
and fifth ribs he sustained in August 
1975.  The report of examination should 
include a complete rationale for all 
opinions rendered.

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board for appropriate 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


